UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 06-2149



In Re:      MARINE ENERGY SYSTEMS
CORPORATION,   A   South  Carolina
Corporation,

                                                               Debtor.

---------------------------

GENERAL DYNAMICS CORPORATION,

                                                           Plaintiff,
                versus


WILLIAM J. GILLIAM,


                                                 Defendant - Appellant,

                versus

CBS CORPORATION, formerly known as
Viacom    Inc.;    SIEMENS    POWER
GENERATION, INC., formerly known as
Siemens Westinghouse Power Corp.,

                                  Third Party Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cv-02510-DCN; 97-bk-01929-JW; 04-bk-80020-JW)


Submitted:   August 17, 2007             Decided:   September 6, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Wyatt B. Durrette, Jr., Christine A. Williams, DURRETTEBRADSHAW
PLC, Richmond, Virginia, for Appellant. Henry E. Grimball, BUIST
MOORE SMYTHE MCGEE, PA, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            William J. Gilliam appeals from the district court’s

order affirming the bankruptcy court’s orders denying his motion

for a continuance of the summary judgment hearing and granting

summary   judgment   in    favor    of   the   Third-Party     Defendants   on

Gilliam’s third-party claims against them.             We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.          General Dynamics Corp.

v. Gilliam, Nos. 2:05-cv-02510-DCN; 97-bk-01929-JW; 04-bk-80020-JW

(D.S.C. Sept. 28, 2006).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court    and    argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 3 -